department of the treasury internal_revenue_service washington d c date cc dom fs p si uilc number release date internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issue s whether interest on the fraud_penalty which runs from the due_date of the return with extensions may be deducted as an administrative expense under sec_2053 of the internal_revenue_code conclusion interest on the fraud_penalty actually paid_or_accrued is deductible provided it is allowable as an expense of the estate under local law and the expense is incurred for the benefit of the estate facts the estate was assessed the fraud_penalty for willful failure to disclose assets of the estate on the estate_tax_return law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as are allowed by the laws of the jurisdiction whether within or without the united_states under which the estate is being administered sec_20_2053-3 of the estate and gift_tax regulations provides that deductible administration_expenses are those expenses that are actually and necessarily incurred in the administration of the decedent’s estate expenditures not essential to the proper settlement of the estate but incurred for the individual benefit of the heirs legatees or devisees may not be taken as deductions sec_6663 provides that if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud revrul_81_154 1981_1_cb_470 holds that the failure to pay or failure_to_file penalties are not deductible as a necessary administration expense under sec_2053 of the code even if the expense is allowable under local law the willful failure_to_file the estate_tax_return is a breach of the executor’s fiduciary duty and the resulting penalty would not be an expense necessarily incurred in the administration of the decedent’s estate similarly the filing of a fraudulent estate_tax_return is a breach of the executor’s fiduciary duties and cannot be considered a necessary expense of administration of the estate revrul_81_154 however does not address the question of the deductibility of interest on the penalty it does address the deductibility of interest on the late payment of the tax itself and holds that the interest is deductible as an expense of administration of the estate it cites 68_tc_74 acq 1978_1_cb_1 for the proposition that interest_expense is allowable under sec_2053 without regard to the manner in which it was incurred it has been consistently recognized by this and other courts that 'interest on a tax is not a tax but something in addition to a tax ' 23_bta_848 similarly interest on a penalty is not a penalty but something other than a penalty thus even though the penalty may not be deductible for purposes of determining the taxable_estate the interest on the penalty is a separate item and must be evaluated on its own merits to be deductible_interest must be allowed by the laws of the jurisdiction under which the estate is being administered that is it must be allowable as a charge against the probate_estate generally interest on an obligation of an estate is allowed as an expense of administration under the laws of the jurisdiction in which this estate is being probated we have found nothing to indicate that there is an exception to the general_rule for interest on penalties additionally to be allowed as a deduction the interest must be for the benefit of the estate that is the interest must have been actually and necessarily incurred for the benefit of the estate expenses that are not necessary to the settlement of the estate but instead are incurred for the benefit of heirs legatees or devisees are not deductible this does not mean however that there can be no benefit to heirs merely that there must be benefit to the estate see 76_tc_369 and 49_tc_207 as explained by the tax_court a given expense associated with the administration of an estate may be incurred for several reasons this is the sale may have been initiated for the benefit of the heirs but at the same time it may have been necessary to acquire cash to pay expenses preserve the estate or to effect a distribution in such a situation it may be more appropriate to ignore the personal aspects of the transaction and allow the executor to deduct the incurred expenses park's 57_tc_705 it should be noted that in park's estate the court disallowed the claimed deduction of selling_expenses because the estate had sufficient cash available to pay all of the expenses of administration that it was claimed necessitated the sale of estate assets the court concluded that the sale was solely for the benefit of the heirs it is our understanding that here the estate did not have sufficient cash or liquid_assets to pay the tax penalty and interest assessed against it and had to wait until other assets could be sold in addition the estate contested the penalty in the tax_court even though it conceded the omission and undervaluation of many of the assets that generated an underpayment of federal estate_tax it did not concede that the underpayment was with fraudulent intent thus the estate can argue that its delay in payment of the penalty and the incurring of interest on the penalty pending a judicial determination were for the purpose of preserving the assets of the estate and therefore was for the benefit of the estate you note that the allowance of interest on the penalty as an administrative expense will reduce the amount of the taxable_estate and thereby reduce both the amount of the tax and the penalty which is computed on a percentage of the underpayment attributable to fraud in estate of bahr the tax_court fail ed to see the significance of the fact that the interest if deductible would reduce the taxable_estate and thus the ultimate amount of estate_tax paid the result is the same when interest is paid to a private lender as in 36_bta_698 and 57_tc_288 a deductible administration expense by definition reduces the taxable_estate to deny an administration expense deduction upon the mere basis that it would otherwise reduce the amount of estate_taxes paid would result in the disallowance of all administration_expenses we agree that a reduction in both the amount of tax and any addition to the tax computed as a percentage of the tax is inherent in the allowance of deductions from the taxable_estate case development hazards and other considerations if you have any further questions please call by william c sabin senior technician reviewer
